DETAILED ACTION
Claims 1-10 were subject to restriction requirement through phone call on 04/25/2022.
Applicant filed a response, and elected Group I, claims 1-5, and withdrew claims 6-10, without traverse on 04/25/2022.
Claims 1-10 are pending, and claims 6-10 are withdrawn.
Claims 1-5 are rejected.

Examiner’s Note
It is noted that in Response to Restriction requirement filed on 04/25/2022, Applicants indicate Group I, claims 1-6, which should be Group I, claims 1-5 instead.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to a method for in-situ generation of nanoflower-like manganese dioxide catalyst on filter material.
Group II, claims 6-10, drawn to a filter material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I to II lack unity of invention because even though the inventions of these groups require the technical feature of nanoflower-like manganese dioxide catalyst on filter material having a denitration function, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hu et al., Symmetrical MnO2-carbon nanotube-textile nanostructures for wearable pseudocapacitors with high mass loading, ACSNano, 2011, 5, 11, 8904-8913 (Hu).  
Hu discloses MnO2 on carbon nanotube-wrapped polyester fibers (carbon nanotube-wrapped polyester fibers read upon filter material), wherein MnO2 is in the form of MnO2 nanoflowers (Hu, page 8905, Figure 1).
Given Hu disclose MnO2 nanoflowers on carbon nanotube-wrapped polyester fibers (i.e. filter materials), a material identical or substantially identical to that of the shared feature. It is clear that the MnO2 nanoflowers on carbon nanotube-wrapped polyester fibers of Hu would necessarily have a denitration function. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

The common feature between the groups does not provide a contribution over the prior art Hu, and thus, cannot be a special technical feature. Therefore, Groups I to II do not relate to a single inventive concept under PCT Rule 13.1.

A telephone call was made to Luoh Wu on 04/25/2022 to request an oral election to the above restriction requirement, and Luoh Wu filed a written response on 04/25/2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 04/25/2022 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/CN2016/111417, filed 09/12/2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (CN2016108148754, filed 09/12/2016) under 35 U.S.C. 119 (a)-(d).

Specification
It is noted that the Abstract submitted on 01/31/2019 exceeds 150 words
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1, 2 and 4-5 are objected to because of the following informalities:  
Claim 1, line 2, it is suggested to amend “on filter material” to “on a filter material”.
Claim 1, line 2, it is suggested to amend “a filter material” to “the filter material”.
Claim 1, line 7, it is suggested to amend “nano flower-like” to “the nanoflower-like”.
Claim 2, line 1 and line 2, it is suggested to amend “the concentration” to “a concentration”.
Claim 2, lines 1-2, it is suggested to amend “sodium lauryl sulfate” to “the sodium lauryl sulfate”.
Claim 2, line 2, it is suggested to amend “nitric acid” to “the nitric acid”.
Claim 4, lines 3-4, it is suggested to amend “a filter material in a solution containing sodium lauryl sulfate and nitric acid” to “the filter material in the solution containing the sodium lauryl sulfate and the nitric acid”.
Claim 4, lines 6-7, it is suggested to amend “potassium permanganate” to “the potassium permanganate”.
Claim 4, line 8, it is suggested to amend “H+” to “the H+”.
Claim 4, lines 8-9, it is suggested to amend “nano flower-like” to “the nanoflower-like”.
Claim 5, line 1, it is suggested to amend “the concentration” to “a concentration”.
Claim 5, line 2, it is suggested to amend “potassium permanganate” to “the potassium permanganate”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, recites a phrase “nanoflower-like”. The addition of the word “like” extends the scope of the claims so as to render them indefinite since it is unclear what “like” is intended to convey. The addition of the word “like” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

Claim 1, line 3, recites a phrase “the surface”, which lacks antecedent basis. It is unclear what the surface refers to, i.e., the external surface, the internal surface, etc. The examiner interprets the phrase refers to any surface. If the interpretation is accurate, it is suggested to amend the phrase to “a surface”.

Claim 1, line 4, recites a phrase “by using the sodium lauryl sulfate”. It is unclear whether the sodium lauryl sulfate is separated from the nitric acid, or the sodium lauryl sulfate is still admixed with nitric acid. The examiner interprets that the sodium lauryl sulfate is still admixed with nitric acid. If the interpretation is accurate, it is suggested to amend the phrase to “through the sodium lauryl sulfate in the solution”.

Claim 1, line 5, recites a phrase “sufficiently absorbs H+ in the solution”. However, it is unclear what the phrase refers to, i.e., the charge layer sufficiently absorbs H+ from the solution, or the surface of the filter material sufficiently absorbs H+ from the solution, etc. The examiner interprets the phrase refers to the surface of the filter material sufficiently absorbs H+ from the solution. Interpretation is speculative. Clarification is requested.

Regarding dependent claims 2-5, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 4, line 6, recites a phrase “the reaction solution of step 1)”, which lacks antecedent basis. It is unclear what reaction solution of step 1) refers to as there is no reaction recited in step 1). It is suggested to amend the phrase to “the solution of step 1)”.

Claim 5, line 2, recites a phrase “the reaction system of Step 2)”, which lacks antecedent basis. It is suggested to amend the phrase to “Step 2)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., MnO2 catalysts uniformly decorated on polyphenylene sulfide filter felt by a polypyrrole-assisted method for use in the selective catalytic reduction of NO with NH3, RSC Adv., 2014, 4, 59242 (Zheng), in view of Sun et al., One-pot synthesis of ultrathin manganese dioxide nanosheets and their efficient oxidative degradation of Rhodamine B, Applied Surface Science, 2015, 357, 69-73 and Vijayendran et al., Polymer polarity and surfactant adsorption, Journal of Applied Polymer Science, 1979, 23, 733-742 (Vijayendran) and Qing et al., Research on de-NO by low-temperature SCR based on MnOx-CeO2/PPSN, J. Fuel Chem. Technol., 2012, 452-455 (Qing).
Regarding claim 1, Zheng discloses a manganese dioxide (MnO2)/polypyrrole nanocoating uniformly decorated on the surface of polyphenylene sulfide filter felt (i.e., a filter material) via an in situ synthesis method (Zheng, Abstract).
Zheng further discloses if the catalysts for removing NOx could be directly incorporated onto the filter bag, the space requirements and costs could be reduced; polymer filter bags, usually constructed from non-woven felt made from polyphenylene sulfide (i.e., PPS) fibers, are widely used in industrial particle separators; manganese oxide (i.e., MnO2, manganese dioxide) shows the optimum activity for NO abatement (Zheng, page 59242, Introduction, 1st and 2nd paragraphs).
Zheng further discloses the adhesive strength between the catalyst and the polymer filter felt is a consideration in the preparation of high performance catalytic filter felt. The inert chemical surface of PPS fibers typically makes it very difficult for it to adhere to inorganic catalysts; Zheng decorated MnO2 catalysts on the PPS filter felt using a polypyrrole-assisted method for NH3-SCR , wherein the pyrrole monomers were uniformly adsorbed on the surface of the PPS filter fibers; at the same time, the KMnO4 was reduced to MnO2, which was embedded into the matrix at the nanoscale (Zheng, page 59242, Introduction, right column, 2nd paragraph).
Zheng further discloses the PPS (i.e., polyphenylene sulfide) filter felt with the absorbed pyrrole monomer is dipped into an acidic KMnO4 solution and mixed ultrasonically for 30 min; the resulting product was rinsed several times with deionized water and ethanol to remove the residual reactants and was finally dried at 110°C for 12 h (Zheng, page 59243, section 2.1.)
Zheng further discloses the catalytic material obtained was used for the selective catalytic reduction of nitric oxide (i.e., a composite filter material having a denitration function) (Zheng, Abstract).
Zheng does not explicitly disclose immersing a filter material in a solution containing sodium lauryl sulfate and nitric acid; first modifying the surface of the filter material by using the sodium lauryl sulfate so that a charge layer is wound around the surface of the filter material and sufficiently absorbs H+ in the solution; and then adding potassium permanganate to the solution to react with H+ on the surface of the filter material to generate nano flower-like manganese dioxide in situ on the surface of the filter material.
With respect to the difference, Sun teaches a facile approach to synthesize ultrathin MnO2 nanosheets in a large scale by heating KMnO4 and sodium dodecyl sulphate in acid solution (Sun, page 69, 2nd paragraph). Sun specifically teaches ultrathin MnO2 nanosheets were synthesized in aqueous solution by a facile one step method; in a typical synthesis, SDS solution (i.e., sodium lauryl sulfate) (100 mM, 32.0 mL), H2SO4 solution (100 mM, 1.6 mL), deionized water (283.2 mL) and KMnO4 (i.e., potassium permanganate) solution (50 mM, 3.2 mL) were added into a flask sequentially (Sun, section 2.2.).
Sun further teaches SEM image of ultrathin MnO2 nanosheets in Fig. 1 (Sun, page 70, Fig. 1(a)), which shows that the MnO2 nanosheets are nanoflower-like.
As Sun expressly teaches, ultrathin MnO2 nanosheet have shown a high oxidation degradation performance of RhB solution which can be attributed to special lamellar morphology and the large surface area of the layered MnO2 (Sun, Abstract).
Sun is analogous art as Sun is drawn to MnO2 nanosheets.
In light of the motivation of synthesizing ultrathin MnO2 nanosheets by heating KMnO4 and sodium dodecyl sulphate in acid solution, as taught by Sun, it therefore would have been obvious to a person of ordinary skill in the art to modify the in situ synthesis method of Zheng, to immerse a polyphenylene sulfide filter felt in a solution of sodium lauryl sulfate and H2SO4 (e.g., sodium lauryl sulfate,100 mM, 32.0 mL; H2SO4 solution, 100 mM, 1.6 mL), deionized water (283.2 mL), then adding KMnO4 (i.e., potassium permanganate) solution, to generate MnO2 nanosheets which are nanoflower-like, incorporated onto the polyphenylene sulfide filter felt, in order to obtain a polyphenylene sulfide filter felt with MnO2, which have special lamellar morphology and the large surface area.
	
Furthermore, with regard to the consideration of adhesive strength between the catalyst and the polymer filter felt (Zheng, page 59242, Introduction, right column, 2nd paragraph), Vijayendran teaches sodium lauryl sulfate (i.e., sodium dodecyl sulphate) has been widely studied and it is known to adsorb on various polymer surfaces (Vijayendran, page 737, bottom paragraph).
Vijayendran is analogous art as Vijayendran is drawn to adsorption of a surfactant molecule such as sodium lauryl sulfate (Vijayendran, page 734, 2nd and 4th paragraphs).
In light of the teaching of adsorption of sodium lauryl sulfate over polymer surfaces as taught by Vijayendran, it therefore would have been obvious for a person of ordinary skill in the art to modify the in situ synthesis method of Zheng by the teaching of Sun, as set forth above, to immerse a polyphenylene sulfide filter felt in a solution of sodium lauryl sulfate and H2SO4 then adding KMnO4 (i.e., potassium permanganate) solution, to generate MnO2 nanosheets on the polyphenylene sulfide filter felt, and with good adhesion, with reasonable expectation of success.
	
Furthermore, Zheng in view of Sun and Vijayendran teaches a facile approach to synthesize ultrathin MnO2 nanosheets in a large scale by heating KMnO4 and sodium dodecyl sulphate in acid solution (Sun, page 69, 2nd paragraph). Nitric acid has close structural similarities and similar utilities with H2SO4 (i.e., sulfuric acid; both acids provide an acidic solution environment) in order to produce an acid solution. It therefore would have been obvious for a person of ordinary skill in the art to use nitric acid, instead of H2SO4 (i.e., sulfuric acid) in the synthesis method of Zheng in view of Sun and Vijayendran. MPEP 2144.09 I.

Alternatively, Qing teaches studying the effects of the treatment of polyphenylene sulfide (i.e., PPS) in a certain concentration of nitric acid to load catalyst in the PPS filter (Qing, page 452, left column, paragraph spanning between left and right columns). 
As Qing expressly teaches, after treating in a certain concentration of nitric acid for a certain time, the structure and function of the PPS filter will not be changed greatly, while the catalyst loading and the mechanical strength of the combination are increased. 
Qing is analogous art as Qing is drawn to loading catalyst on polyphenylene sulfide fiber.
In light of the motivation of treating PPS filter with nitric acid as taught by Qing, it therefore would have been obvious for a person of ordinary skill in the art to use nitric acid, instead of sulfuric acid, in the synthesis method of Zheng in view of Sun and Vijayendran, in order to maintaining the structure and function of the PPS filter, while increasing catalyst loading and the mechanical strength of the combination, and thereby arrive at the claimed limitation. 

Furthermore, given that Zheng in view of Sun and Vijayendran teaches a method of identical or substantially identical procedures, and using identical or substantially identical reagents, i.e., to immerse a polyphenylene sulfide filter felt in a solution of sodium lauryl sulfate and H2SO4, it is clear that the surface of the polyphenylene sulfide filter felt will be modified by using the sodium lauryl sulfate so that a charge layer is wound around the surface of the filter material and sufficiently absorbs H+ in the solution. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Regarding claim 2, Zheng in view Sun, Vijayendran and Qin further teaches in a typical synthesis, SDS solution (i.e., sodium lauryl sulfate) (100 mM, 32.0 mL), H2SO4 solution (100 mM, 1.6 mL), deionized water (283.2 mL) and KMnO4 (i.e., potassium permanganate) solution (50 mM, 3.2 mL) were added into a flask sequentially (Sun, section 2.2.), which corresponds to a concentration of sodium lauryl sulfate of 2.9 g/L (i.e., 100mM*288.38 g/mol*32/(32+1.6+283.2+3.2)=2.9 g/L; molecular weight of sodium lauryl sulfate: 288.38 g/mol); and a concentration of H2SO4 of 0.0005 M (i.e., 100mM*1.6/(32+1.6+283.2+3.2)=0.0005 M). 0.0005 M of H2SO4 corresponds to 0.001 M nitric acid (i.e., HNO3), in terms of ability to supply H+.
Zheng in view Sun, Vijayendran and Qin does not explicitly disclose (a) the concentration of sodium lauryl sulfate is 0.1-2g/L; (b) the concentration of nitric acid is 0.01-0.2 M in the solution.
With respect to the difference (a), Sun further discloses SDS is a key factor for the successful formation of ultrathin MnO2 nanosheets; in brief, SDS first hydrolyzes to yield dodecanol, which subsequently reduces KMnO4 to form MnO2 nanosheets; the slow redox reaction controlled by the gradual hydrolysis of SDS is benefit for the successful formation of nanosheets; furthermore, SDS not only serves as the precursor of dodecanol to reduce KMnO4, but also aids the formation of MnO2 nanosheets as a structure-inducing agent (Sun, page 70, right column, section 3.1, 1st paragraph). It therefore would have been obvious for a person of ordinary skill in the art to vary the concentration of SDS, in the method of Zheng in view of Sun and Vijayendran, and use a concentration of the presently claimed, in order to improve formation of MnO2 nanosheets, and thereby arrive at the claimed limitation.	

With respect to the difference (b), Zheng further discloses the concentration of H2SO4 played an important part in the morphology of the catalytic filter felt and the catalytic activity; after 0.1 M H2SO4 had been added, the catalyst loading and NO conversion were significantly encouraged (Zheng, page 59245, paragraph spanning left and right columns). It therefore would have been obvious for a person of ordinary skill in the art to vary the concentration of H2SO4, in the method of Zheng in view of Sun and Vijayendran, and use a concentration such as 0.1 M H2SO4 (corresponds to 0.2 M nitric acid in terms of ability to supply H+), in order to improve catalyst loading and NO conversion, and thereby arrive at the claimed invention.

Regarding claim 3, Zheng in view of Sun, Vijayendran and Qin further teaches FESEM images of the polyphenylene sulfide filter felt (Zheng, page 59244, Fig. 3), which shows that the polyphenylene sulfide filter felt is a polyphenylene sulfide needle felt filter material.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Sun, Vijayendran and Qin as applied to claim 1 above, and further in view of Sai et al., What is the difference between air oven drying and vacuum oven drying (Sai).
Regarding claim 4, Zheng in view of Sun, Vijayendran and Qin teaches to immerse a polyphenylene sulfide filter felt in a solution of sodium lauryl sulfate and H2SO4 then adding KMnO4 (i.e., potassium permanganate) solution as set forth above. 
Zheng in view of Sun, Vijayendran and Qin further teaches the mixed solution (i.e., SDS solution, H2SO4 deionized water, and KMnO4 solution) is heated at 95°C for 3 h (Sun, page 70, section 2.2); the resulting product was rinsed several times with deionized water and ethanol to remove the residual reactants and was finally dried at 110°C for 12 h (Zheng, page 592451, section 2.1.)

Zheng in view of Sun, Vijayendran and Qin does not explicitly disclose (a) immersing a filter material in a solution containing sodium lauryl sulfate and nitric acid, and dispersing for 1 h by using ultrasonic waves so that the sodium lauryl sulfate is sufficiently adsorbed on the surface of the filter material; (b) after the reaction solution of step 1) is heated to 60-80°C, adding potassium permanganate and further stirring for reaction for 0.5-2h so that the potassium permanganate reacts with H+ on the surface of the filter material to generate nano flower-like manganese oxide in situ; (c) drying it in a vacuum oven at 110°C for 6h.

With respect to the difference (a), Zheng discloses that the PPS filter felt with the absorbed pyrrole monomers was dipped into an acidic KMnO4 solution and mixed ultrasonically for 30 min (Zheng, page 59243, section 2.1.). It therefore would have been obvious for a person of ordinary skill in the art that after immersing the filter material in a solution containing sodium lauryl sulfate and nitric acid, and mix ultrasonically (i.e., disperse by using ultrasonic waves) for varying amount of time, including presently claimed, in order to arrive good mixing, and thereby arrive at the claimed limitation.

With respect to the difference (b), although there are no disclosures on the condition of heated to 60-80°C and stirring for 0.5-2h as presently claimed in Zheng in view Sun, Vijayendran and Qin, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the temperature and time, including over the amounts presently claimed, in order to adjust the redox reaction rate controlled by the gradual hydrolysis of SDS for the successful formation of nanosheets (Sun, page 70, section 3.1, 1st paragraph), and thereby arrive at the claimed invention.	

Furthermore, Zheng in view of Sun, Vijayendran and Qin teaches heating after KMnO4 solution is added (Sun, page 70, section 2.2), which is a different sequence from the presently claimed, wherein potassium permanganate is added after heating to the target temperature. Reversing the order of steps in a process does not impart patentability when no unexpected result is obtained. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.	

With respect to the difference (c), Sai teaches the difference between air oven drying and vacuum oven drying (Sai, page 1).
As Sai expressly teaches, in hot air oven, after some time of moisture removal, product would reach equilibrium moisture content. After that, no more moisture removal of moisture would take place. But under vacuum, there would be more reduction in moisture (Sai, page 4, bottom paragraph). 
Sai is analogous art as Sai is drawn to discussion of different drying methods.
In light of the motivation of drying under vacuum as taught by Sai, it therefore would be obvious for a person of ordinary skill in the art to conduct drying under vacuum for the material of Zheng in view of Sun and Vijayendran, in order to accelerate the removal of moisture, e.g., in 6 h as presently claimed, and thereby arrive at the claimed invention.

Regarding claim 5, Zheng in view of Sun, Vijayendran and Qin further teaches in a typical synthesis, SDS solution (i.e., sodium lauryl sulfate) (100 mM, 32.0 mL), H2SO4 solution (100 mM, 1.6 mL), deionized water (283.2 mL) and KMnO4 (i.e., potassium permanganate) solution (50 mM, 3.2 mL) were added into a flask sequentially (Sun, section 2.2.), which corresponds to a concentration of KMnO4 (i.e., potassium permanganate) of 0.0005 M (50 mM*3.2/(32+1.6+283.2+3.2)=0.0005M).
Zheng in view of Sun, Vijayendran and Qin further teaches a low concentration of KMnO4 results in a low catalyst loading, and a high concentration of KMnO4 enhances the catalyst loading; the catalytic filter felt showed remarkable catalytic activity when the concentration of KMnO4 was 0.05 M (Zheng, page 59245, left column, 1st paragraph). It therefore would have been obvious for a person of ordinary skill in the art increase the concentration of KMnO4 to 0.05 M, in order to improve catalytic activity, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732